Citation Nr: 1712887	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-35 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1992 to September 1994 and was awarded the Army Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for a low back disability. In January 2014 and in March 2015 the Board remanded this case for additional development. That development has been accomplished, and he claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A low back disorder was not manifest during active service; arthritis was not manifest within one year of service; and, the preponderance of evidence fails to establish that a present low back disability is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a chronic low back disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in November 2011. Neither the Veteran nor his representative has alleged prejudice with regard to notice. The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The available record includes service treatment records, personal statements from the Veteran and his mother, military personnel records, and VA treatment and examination records. In December 2015, pursuant to the Board's remand, the Veteran was sent a letter requesting that he provide private treatment records to further substantiate his claim, but he did not submit the requested evidence. The Board thus finds that further attempts to obtain additional evidence would be futile.

In that connection, the Board notes that the record includes reference to information included in reports from the Center for Pain Management of Sartell, Minnesota, but finds that further VA efforts to obtain additional specific evidence from that facility is not required. The information identified is, in essence, cumulative of the information provided in VA treatment reports. Further, the Veteran was requested to provide the identified records but did not submit them. The Board thus concludes that a remand is not necessary, as no benefit would flow to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The December 2011, March 2014, and January 2016 VA medical opinions obtained in this case are collectively adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate this claim would not cause any prejudice to the appellant.

II. Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). Arthritis is a qualifying chronic disease. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As a result, service connection via the demonstration of continuity of symptomatology is applicable to the issue of arthritis in the present case.

The Veteran contends that during active service in 1993 he sustained a lower back injury as he continually operated heavy machinery. He reported he was medically treated for his lower back disorder for two days following his injury. He opines that records of this treatment are not available because he was "in the field" at the time of the treatment. In a December 2012 statement he said that his injury occurred because of the amount of hours spent operating heavy equipment, a scraper. It was during field training using this device that he states he was injured. He asked that VA note that he achieved a good conduct medal as a result of his long hours using this machine. He has also reported that he went to a chiropractor in 1995 and 1996 and to physical therapy for back problems in 1998.

The Veteran's mother also submitted a statement in support of his claim. She states that the Veteran called and first told her of the incident that injured his back during service, yet did not provide further detail about the date or time of the incident. She further states that the Veteran lived with her after his discharge from active service, and he complained of back problems at that time. Finally, she reports the Veteran going to the chiropractor in 1995 and receiving physical therapy for his back in 1998.

Service treatment records show an examination of the Veteran's back was conducted in October 1993. It was noted that the Veteran reported having injured his back lifting a tire in April 1993. There was mild tenderness to midline at L4-L5. Straight leg raise testing was negative. The examiner's assessment was lumbar or lumbosacral strain with possible disc involvement. An x-ray examination report noted the reason for the study included continued lower lumbar pain since April 1993 with periodic numbness to the posterior right thigh. The study revealed vertebral bodies of normal height with adequate maintenance of the intervertebral disc spaces. There was no evidence of traumatic, neoplastic, or significant arthritic change, and the x-ray was read as normal. A November 1993 hospital discharge report associated with inpatient alcoholism recovery noted physical examination was normal.  

VA treatment records include a September 2011 mental health report noting the Veteran had L5-S1 degenerative joint disease which began after jumping eighty feet landing on water. Subsequent records noted treatment for chronic low back pain. At a November 2011 treatment note, the Veteran reported that he had had back pain for six years.

A December 2011 VA examination report include a diagnosis of degenerative disk disease. It was noted that records indicated the Veteran reporting his back pain beginning six or eight years prior, more than ten years after his discharge from active service, as a result of his jumping more than eighty feet off of a bridge and into a river. The examiner opined that the Veteran's claimed low back disability was less likely than not incurred in or caused by the claimed in-service injury because of the Veteran's report that his low back problems were first manifest following his post-service jump off of a bridge. 

The Veteran was afforded another VA examination in March 2014. There the examiner opined it is not at least as likely as not that that Veteran's low back disability was caused by his active service, including his assertion of injuring his back due to working in a scraper. The examiner also opined it is not at least as likely as not that the Veteran developed arthritis within one year of service discharge. The examination report summarized medical records reviewed, including the October 1993 service treatment record documenting a "history of back injury April 1993" and the normal lumbar spine x-ray conducted at that time. Further, the examiner noted a Center for Pain Management of Sartell, Minnesota, report noting pain beginning in 2002 after a cliff diving jump, a VA primary care treatment record which noted back pain beginning after an eighty foot jump from a bridge, and a pre-operative neurosurgical report dated December 2012 stating symptoms began in 2003 after the Veteran jumped off a bridge. 

A January 2016 VA medical opinion opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury. The examiner reported that no new information was submitted, and that the October 1993 medical evidence of record showed a normal lumbar x-ray taken after the claimed incident in service. 

Based upon the evidence of record, the Board finds that the low back disorder was not manifest during active service, nor was arthritis manifest within a year of discharge. The preponderance of the evidence demonstrates that no chronic low back disorder was manifest during active service and also fails to establish a present low back disorder as a result of service or within one year of service. The opinions of the December 2011, March 2014, and January 2016 VA examiners are persuasive. The examiners are shown to have reviewed of the evidence of record, including the contentions of the Veteran and his mother regarding his in-service injury and post-service treatment, and the evidence as to the Veteran's history was adequately considered. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran's claimed history of an injury in service is supported by the evidence of record; however, the Board affords the reports from the Veteran and his mother indicating low back disorder symptomatology since service less probative value due to inconsistency with the other evidence of record. The Veteran claims the low back injury occurred in April 1993. He was afforded an examination in October 1993, but the x-rays taken during the examination were normal, and physical examination was likewise normal in November 1993. Indeed, in a September 2011 post-service treatment note, the Veteran specifically reported the onset of his low back disorder as beginning as a result of an eighty foot jump into a river. Records indicate this injury occurred in 2002. 

Consideration has been given to the Veteran's personal assertions and that of his mother that he has a low back disorder as a result of service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Arthritis, degenerative disc disease, and intervertebral disc syndrome are not the type of conditions that are readily amenable to mere lay diagnosis. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). There is nothing in the record demonstrating that the Veteran or his mother has received any special training or acquired any medical expertise in such matters. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). The lay evidence in this case does not constitute competent medical evidence and lacks probative value. 

Further, although the Veteran and his mother can competently testify as to back pain and visits to a chiropractor in 1995 and 1996 and to a physical therapist in 1998, these statements do not establish continuity of symptomatology or chronicity of the claimed back disorder. Further, as noted above, the Board gives greater weight to the VA examiners who conducted the December 2011, March 2014, and January 2016 VA examinations. Each examiner considered the medical evidence of record and the contentions of the Veteran and his mother, including his statements regarding post-service treatment in the 1990s and the continuity of symptoms from his time in service to the present. Each examiner independently concluded, however, that it was less likely than not that the Veteran's current low back disorder is etiologically linked to service, to include his in-service back injury. This medical evidence is not contradicted by any medical evidence of record.

In conclusion, the Board finds that service connection for a low back disorder is not warranted. When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


